Exhibit 10.2

PERFORMANCE-BASED RESTRICTED STOCK RIGHTS
AND RELATED CASH AWARD
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN

TERMS AND CONDITIONS

The following terms and conditions apply to the performance-based restricted
stock rights (the “RSRs “) and related cash awards (the “Related Cash Award”)
granted by Ryder System, Inc. (the “Company”) under the Ryder System, Inc. 2005
Equity Compensation Plan (the “Plan”), as specified in the Performance-Based
Restricted Stock Rights Award Notification Letter (the “Notification Letter”),
to which these terms and conditions are appended. Certain terms of the RSRs and
the Related Cash Award including the number of shares of Ryder common stock
underlying the RSRs, are set forth in the Notification Letter. The Compensation
Committee of the Company’s Board of Directors (the “Committee”) shall administer
the RSRs and Related Cash Awards in accordance with the Plan. Capitalized terms
used herein and not defined shall have the meaning ascribed to such terms in the
Plan or in the Notification Letter.



  1.   General. Each RSR represents the right to receive one Share (and the
Related Cash Award represents the right to receive a fixed dollar amount) on a
future date based upon the attainment of certain financial performance goals, on
the terms and conditions set forth herein, in the Notification Letter and in the
Plan, the applicable terms, conditions and other provisions of which are
incorporated by reference herein (collectively, the “Award Documents”). A copy
of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933, have been delivered to the Participant prior
to or along with delivery of the Notification Letter. In the event there is an
express conflict between the provisions of the Plan and those set forth in any
other Award Document, the terms and conditions of the Plan shall govern. It is
intended that the RSRs and Related Cash Awards qualify as “performance-based
compensation” for purposes of Section 162(m) of the Internal Revenue Code of
1986, as amended, including any successor provisions and regulations.

The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the RSRs or Related
Cash Awards may be amended or waived without the prior approval of the
Committee. Any amendment or waiver not approved by the Committee will be void
and have no force or effect. Any employee or officer of the Company who
authorizes any such amendment or waiver without the prior approval of the
Committee will be subject to disciplinary action up to and including forfeiture
of the RSRs and Related Cash Awards and/or termination of employment (unless
otherwise prohibited by law). All decisions and determination made by the
Committee relating to the RSRs and Related Cash Awards shall be final and
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under the Plan.



  2.   Financial Performance Goals; Performance Period. The RSRs and Related
Cash Awards will vest only if, for the three-year period ending December 31,
2008 (the “Performance Period”), the Company’s Total Shareholder Return meets or
exceeds the Total Shareholder Return for the S&P Composite Index for the
Performance Period as published by Standard & Poor’s as the “S&P 500 TR”, or, if
no such publication is available, based on a comparable publication selected by
the Committee (the “Performance Goal”). As used herein, the term “Total
Shareholder Return” shall mean the percentage change in the stock price or
index, as applicable, assuming reinvestment of dividends on the ex-dividend
date.



  3.   Delivery of Shares and Payment of Cash. Subject to Section 3 and 4 below,
if the Performance Goal is attained, as determined by the Committee, and the
Committee otherwise approves the issuance of the RSRs and the payment of the
Related Cash Award, the RSRs will vest and the Participant will be entitled to
receive the Related Cash Award, provided the Participant is, on the last day of
the Performance Period, and has been from the date of grant of the RSRS and
Related Cash Award, continuously employed by the Company or one of its
Subsidiaries. For purposes of these terms and conditions, the Participant shall
not be deemed to have terminated his or her employment with the Company and its
Subsidiaries if he or she is immediately thereafter employed by the Company or
another Subsidiary. For the avoidance of doubt, in no event shall a Participant
be entitled to receive any cash payment under the Related Cash Award unless the
RSRs have vested.

Upon vesting, (i) a share certificate evidencing the Shares subject to the
vested RSRs will be issued in the name of the Participant and delivered to the
Participant at the Participant’s address on file with the Company on the vesting
date, provided that the Participant may request to receive delivery of the
shares either by transfer of the Shares to a broker or by depositing the Shares
in an account with the Company’s transfer agent, by delivering to the Company a
written election form satisfactory to the Company specifying such alternate
delivery instructions and (ii) the Participant will receive the cash payment by
the March 15th immediately following the end of the Performance Period, unless
administratively impracticable to do so.



  4.   Termination of RSRs; Forfeiture. The RSRs and Related Cash Award will
terminate upon or following the termination of the Participant’s employment with
the Company and its Subsidiaries as described below.



  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: All outstanding RSRs will be forfeited, the Related Cash Award will
be cancelled and the Participant will not have any right to delivery of Shares
or cash in respect of RSRs or the Related Cash Award that did not vest prior to
such termination. If the Participant’s employment is terminated by the Company
or a Subsidiary for Cause, then the Company shall have the right to reclaim and
receive from the Participant any Shares or cash delivered to the Participant
upon the vesting of any RSRs or Related Cash Awards within the one year period
before the date of the Participant’s termination of employment, or to the extent
the Participant has transferred such Shares, the equivalent value thereof in
cash.



  (b)   Death, Disability or Retirement: If the death, Disability or Retirement
occurs after the end of the Performance Period, the Participant (or his or her
Beneficiary, in the event of death) shall receive the number of shares of common
stock and cash amounts due to him or her under the Award on the Payment Date. If
the death, Disability or Retirement occurs during the Performance Period and the
Participant would have received a payment under the Award but for his or her
death, Disability or Retirement, the Participant (or his or her Beneficiary, in
the event of death) will receive a pro-rata number of shares of common stock and
a pro-rata cash payment on the Payment Date based on the number of days worked
during the Performance Period. On the date of death, Disability or Retirement,
the Company shall calculate the pro-rata number of shares of common stock that
the Participant would be entitled to receive on the Payment Date if the
Performance Goals are achieved and shall cancel the balance of the RSRs to which
the Participant will no longer be entitled.



  (c)   Proscribed Activity: If, during the Proscribed Period but prior to a
Change of Control, the Participant engages in a Proscribed Activity, then the
Company shall have the right to reclaim and receive from the Participant all
Shares and cash delivered to the Participant upon the vesting of any RSRSs or
Related Cash Awards during the one year period immediately prior to, or at any
time following, the date of the Participant’s termination of employment, or to
the extent the Participant has transferred such Shares, the equivalent value
thereof in cash.



  5.   Change of Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change of
Control, all outstanding RSRs and Related Cash Awards will become fully vested
immediately prior to any such Change of Control, and all Shares subject to such
RSRs and cash payable under the Related Cash Awards will be delivered to the
Participant at that time in accordance with Section 2 above. To the extent
(i) Participant’s employment was terminated by the Company other than for Cause
or Disability during the 12 month period prior to the Change of Control,
(ii) during such 12 month period the Participant did not engage in a Proscribed
Activity, and (iii) the Committee determines, in its sole and absolute
discretion, that the decision related to such termination was made in
contemplation of the Change of Control, then the Participant shall be treated as
if he or she had remained employed with the Company until the date of the Change
of Control.



  6.   Rights as a Shareholder; Dividend Equivalents. The Participant will not
have the rights of a shareholder of the Company with respect to Shares subject
to the RSRs until such Shares are actually delivered to the Participant.
However, the Company will pay cash dividend equivalents with respect to each RSR
at the same time and in the same amount as cash dividends are paid on a Share.



  7.   Withholding Taxes. RSRs and the Related Cash Awards will not be taxable
until the Shares and cash are delivered, provided that cash dividend equivalents
will be taxable to the Participant as ordinary income, subject to wage-based
withholding and reporting. The Shares and cash when delivered will be taxable to
the Participant at their then fair market value as ordinary income, subject to
wage-based withholding and reporting. With respect to the Shares, the Company
will satisfy this withholding obligation by reducing the number of Shares to be
delivered to the Participant in an amount sufficient to satisfy the withholding
obligations (based on the Fair Market Value of the Shares on the day immediately
prior to the vesting date for the related RSRs), provided that the Participant
may elect to satisfy all or part of the withholding tax obligation in cash or
its equivalent by (i) delivering to the Company a written election form
satisfactory to the Company to that effect prior to the vesting date for the
related RSRs and (ii) delivering the cash or cash equivalents to the Company no
later than the vesting date for the related RSRs.



  8.   Statute of Limitations and Conflicts of Laws. All rights of action by, or
on behalf of the Company or by any shareholder against any past, present, or
future member of the Board of Directors, officer, or employee of the Company
arising out of or in connection with the RSRs or Related Cash Awards or the
Award Documents, must be brought within three years from the date of the act or
omission in respect of which such right of action arises. The RSRs and Related
Cash Awards, and the Award Documents, shall be governed by the laws of the State
of Florida, without giving effect to principles of conflict of laws, and
construed accordingly.



  9.   No Employment Right. Neither the grant of the RSRs or Related Cash
Awards, nor any action taken hereunder, shall be construed as giving any
employee or any Participant any right to be retained in the employ of the
Company. The Company is under no obligation to grant RSRs or Related Cash Awards
hereunder. Nothing contained in the Award Documents shall limit or affect in any
manner or degree the normal and usual powers of management, exercised by the
officers and the Board of Directors or committees thereof, to change the duties
or the character of employment of any employee of the Company or to remove the
individual from the employment of the Company at any time, all of which rights
and powers are expressly reserved.



  10.   No Assignment. A Participant’s rights and interest under the RSRs or
Related Cash Awards may not be assigned or transferred, except as otherwise
provided herein, and any attempted assignment or transfer shall be null and void
and shall extinguish, in the Company’s sole discretion, the Company’s obligation
under the RSRs or Related Cash Awards or the Award Documents.



  11.   Unfunded Plan. Any amounts owed under the Related Cash Awards shall be
unfunded. The Company shall not be required to establish any special or separate
fund, or to make any other segregation of assets, to assure payment of any
earned amounts.



  12.   Definitions.



  (a)   “Cause” shall have the meaning set forth in any individual, valid,
written agreement between the Participant and the Company or any Subsidiary, or,
if none exists, shall mean a determination of “Just Cause” under the Ryder
Severance Plan, as in effect on the date of grant of the RSRs and Related Cash
Awards. Notwithstanding the foregoing, during the three year period following a
Change of Control, in no event shall a failure to meet performance expectations
constitute Cause unless such failure was willful.



  (b)   “Change of Control” occurs when:



  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or



  (ii)   the individuals who, as of August 18, 1995, constituted the Board of
Directors of the Company (the “Board” generally and as of August 18, 1995 the
“Incumbent Board”) cease for any reason to constitute at least two-thirds (2/3)
of the Board, provided that any person becoming a director subsequent to
August 18, 1995 whose election, or nomination for election, was approved by a
vote of the persons comprising at least two-thirds (2/3) of the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the 1934
Act) shall be, for purposes of this Plan, considered as though such person were
a member of the Incumbent Board; or



  (iii)   there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right to vote for the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 20% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least two-thirds
(2/3) of the members of the board of directors of the corporation resulting from
such Business combination were members of the incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business combination; or



  (iv)   there is a liquidation or dissolution of the Company approved by the
shareholders; or

(v) there is a sale of all or substantially all of the assets of the Company.



  (c)   “Disability” means an illness or injury that entitles the Participant to
long-term disability payments under the Company’s Long Term Disability Plan or
any successor plan, as in effect from time to time.



  (d)   “Proscribed Activity” means any of the following:



  (i)   the Participant’s breach of any written agreement between the
Participant and the Company or any of its Subsidiaries, including any agreement
relating to nondisclosure, noncompetition, nonsoliciation and/or
nondisparagement;



  (ii)   the Participant’s direct or indirect unauthorzied use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



  (iii)   the Participant’s direct or indirect engaging or becoming a partner,
director, officer, principal, employee, consultant, investor, creditor or
stockholder in/for any business, proprietorship, association, firm or
corporation not owned or controlled by the Company or its Subsidiaries which is
engaged or proposes to engage in a business competitive directly or indirectly
with the business conducted by the Company or its Subsidiaries in any geographic
area where such business of the Company or its Subsidiaries is conducted,
provided that the Participant’s investment in one percent (1%) or less of the
outstanding capital stock of any corporation whose stock is listed on a national
securities exchange shall not be treated as a Proscribed Activity;



  (iv)   the Participant’s direct or indirect, either on the Participant’s own
account or for any person, firm or company, soliciting, interfering with or
inducing, or attempting to induce, any employee of the Company or any of its
Subsidiaries to leave his or her employment or to breach his or her employment
agreement;



  (v)   the Participant’s direct or indirect taking away, interfering with
relations with, diverting or attempting to divert from the Company or any
Subsidiary any business with any customer of the Company or any Subsidiary,
including (A) any customer that has been solicited or serviced by the Company
within one (1) year prior to the date of termination of Participant’s employment
with the Company and (B) any customer with which the Participant has had contact
or association, or which was under the supervision of Participant, or the
identity of which was learned by the Participant as a result of Participant’s
employment with the Company;



  (vi)   the Participant’s making of any remarks disparaging the conduct or
character of the Company or any of its Subsidiaries, or their current or former
agents, employees, officers, directors, successors or assigns; or



  (vii)   the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.



  (e)   “Proscribed Period” means the period beginning on the date of
termination of Participant’s employment and ending on the later of (A) the one
year anniversary of such termination date or (B) if the Participant is entitled
to severance benefits in the form of salary continuation, the date on which
salary continuation is no longer payable to the Participant.



  (f)   “Retirement” means retirement under the provisions of the Ryder System,
Inc. Retirement Plan, or any successor pension plan maintained by the Company,
in each case as in effect from time to time.



      13. Other Benefits. No amount accrued or paid under the RSRs or Related
Cash Awards shall be deemed compensation for purposes of computing a
Participant’s benefits under any retirement plan of the Company or its
Subsidiaries, nor affect any benefits under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the Participant’s level of compensation.

